Prosecution is Reopened

The Preappeal Panel noted that the rejection of claims 1-7 and 9 under 35 USC 103(a) over Shapiro et al (US 2005/0090553) in view of “Scientific Committee on Consumers Products”, which was affirmed by the Board on 6/20/2019, was dropped during prosecution but nothing in the record explained why the Board’s reasons for affirmance no longer applied. 
Accordingly, prosecution is re-opended to reinstate that ground of rejection.       
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below (see end of action).




Previous Rejections

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al (US 2005/0090553), in view of the Scientific Committee on Consumer Products (https://ec.europa.eu/health/ph_risk/committees/04_sccp/docs/sccp_o_058.pdf;6/20/06).
Shapiro disclosed compositions comprising p-aminobenzoic acid, including p-aminomethyl isomers (e.g., p-aminomethyl benzoic acid, also known as 4-aminomethyl benzoic acid), as an orally consumed therapeutic agent (abstract, and at [0093 and 0248]). At [245], the therapeutic agent was disclosed at 11 weight percent of the 
The compositions were formulated as toothpastes, at [0242].
Shapiro was not silent the amount of the active ingredient. For example, Shapiro disclosed 11 % of the active, as discussed above. However, Shapiro was not as specific the amount of the active as recited in claim 1 (e.g., 0.2-0.4 %).
The Scientific Committee on Consumer Products (SCCP) teaches that 4-aminobenzoic acid is safe for the consumer in a concentration of up to 5 % (page 3, number 2.2). Oral administrations were taught at pages 13 and 24.
Shapiro was not silent as the amount of the p-aminomethyl benzoic acid, as discussed above, though not as specific as the amount instantly recited. However, the Scientific Committee on Consumer Products advises that this ingredient is safe for consumers in amounts of up to 5 %, an amount that overlaps that which is instantly recited. 
This ingredient, and its amount, is recognized to have different effects (greater or less consumer safety, as advised by the SCCP) with changing amounts used. Thus, the general condition (the concentration) is known, and is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the amount of the p-aminomethyl benzoic acid present in the composition taught by Shapiro, as advised by the SCCP.
The instant claim 1 recites the active agent at 0.2-0.4 weight %.
Claim 4 recites the agent at about 0.3 %. 

The instant claim 1 recites that the composition reduces or inhibits gum bleeding. The instant specification, at [0012], states that 4-(aminomethyl) benzoic acid reduces or inhibits gum bleeding.
It appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., reduce or inhibit gum bleeding). This is because Shapiro disclosed p-aminomethyl benzoic acid, and the specification stated that 4-(aminomethyl) benzoic acid reduced or inhibited gum bleeding.
Claim 6 is rendered prima facie obvious because the compositions contained triclosan (e.g., an antibacterial agent), at [0242].
Claim 7 is rendered prima facie obvious because the compositions contained gums (e.g., guar gum, xanthan gum) (e.g., thickening agents), at [0205].

Response to Arguments
Applicant's arguments filed 06/01/2020 have been fully considered but they are not persuasive. 
Applicant argued that the amount of PABA in Shapiro’s composition (11 %) is much higher than the claimed amount (0.2-0.4 %), and that SCCP does not cure the deficiency because the amount disclosed in SCCP is too broad (up to 5 %). Applicant argued that 
The Examiner disagrees. Shapiro discloses the use of p-aminomethylbenzoic acid in a composition used to treat chronic gingivitis and/or chronic periodontitis. Shapiro ¶ 226, 248. Shapiro also discloses the use of p-aminobenzoic acid in these compositions. Id. SCCP similarly discloses the use of p-aminobenzoic acid, including in oral formulations (see, e.g., SSCP 13-14, 17-18, 24-25), and states that “the maximum authori[z]ed concentration in finished cosmetic products is 5 %.” SCCP 3. Therefore, it would have been obvious to one of skill in the art to look to the teachings of SCCP in determining the amount of 4-aminomethylbenzoic acid to include in its compositions.
Even assuming arguendo that one of skill in the art would not look to SCCP to determine the appropriate weight %, Shapiro discloses compositions for treating chronic gingivitis and/or chronic periodontitis with 11% p-aminomethylbenzoic acid, and it would have been obvious to one skilled in the art to optimize the weight % of the p-aminomethylbenzoic acid in these compositions. Shapiro indicates that such optimization is routine, in stating that “the optimum dosage must be determined on an individualized basis, and may be below or above the dosage range generally recognized for public use.” Schapiro ¶ 225. See In re Aller, 220 F.2d 454, 456 (CCPA 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).
prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.” In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). While the amount of p-aminomethylbenzoic acid in Shapiro does not fall within the claimed range of claim 1, the 0-5 % 4-aminobenzoic acid of SCPP overlaps the claimed 0.2-0.4 %, such that the combined composition of Shapiro and SCCP would, absent evidence to the contrary, be expected to have the same properties regarding reducing gum bleeding. As discussed below, the Applicants have not presented any such evidence.
Applicants argue that the 11% p-aminomethylbenzoic acid composition of Shapiro does not fall within the claimed 0.2-0.4 % range, and that SCCP’s 0-5 % range is too broad; however, the Applicants have not submitted evidence establishing criticality of the claimed range, or comparing representative samples of the claimed compositions with representative samples of the compositions disclosed in the prior art, to establish unexpected results. Nor, is there such exemplification in the Applicant’s Specification. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F. 2d 1575, 1578 (Fed. Cir. 1990).
Although Applicants point to data from their Specification as evidence of unexpected results, none of this data compares compositions having 0.2-0.4 % p-aminomethylbenzoic acid as claimed, with compositions having 11% p-In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”). Consequently, the Applicants have not established unexpected results, or other criticality, of the claimed range.

2. Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (CN104490675 A), in view of Wulf et al (WO 00/37071 A1).
Zhang taught toothpastes for preventing and treating gingival bleeding. Said pastes included an abrasive agent, a foaming agent, a sweetener and active agents with therapeutic effects against gingival bleeding [abstract]. Tranexamic acid was not taught.
Although Zhang taught active agents therapeutically effective against bleeding, Zhang did not teach 4-(aminomethyl)benzoic acid, nor amounts thereof, as recited in claim 1.
Wulf taught p-aminomethylbenzoic acid (PAMBA), at 0.01 to 100 %, [page 8, lines 5 and 28] as a medicament in the form of a paste [page 8, line 12] for topical [page 8, line 17] and/or mucosal application [page 10, line17]. The PAMBA inhibited plasminogen activation, in order to eliminate or reduce bleeding [page 3, line 35 throughout page 5, line 6 and at page 12, last paragraph]. Tranexamic acid was disclosed throughout; however, the ingredient was not required.
prima facie obvious to one of ordinary skill in the art to include, within Zhang PAMBA, as taught by Wulf. An ordinarily skilled artisan would have been motivated to eliminate or reduce bleeding, as taught by Wulf [Wulf; page 3, line 35 throughout page 5, line 6 and at page 12, last paragraph; page 8, lines 5 and 28].
An ordinarily skilled artisan would have been motivated to include Wulf’s PAMBA within Zhang at 0.01 to 100 %, because at the said amounts, the ingredient was therapeutically effective against mucosal bleeding, as taught by Wulf.
Generally, it is prima facie obvious to combine the active ingredients of two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition containing active ingredients to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the actives of Zhang and Wulf, in order to form a composition containing active ingredients against mucosal bleeding. 
The instant claim 1 recites 4-(aminomethyl)benzoic acid in an amount from 0.2 to 0.4 %. 
Claim 4 recites 4-(aminomethyl)benzoic acid in an amount of about 0.3 %. 
Wulf taught p-aminomethylbenzoic acid at 0.01 to 100 %. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The combined teachings of Zhang and Wulf read on claim 1, 4 and 6-7.

Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. 
Applicant argued that Zhang’s toothpaste does not contain PAMBA and its amounts, as claimed.
The Examiner responds that Zhang was not relied upon to teach PAMBA and its amounts. Zhang was relied upon to teach active agents against bleeding. Wulf was relied upon to teach PAMBA and its amounts. Moreover, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the combined teachings of Zhang and Wulf read on the claimed invention.

Applicant argued that the working examples of Wulf focus specifically on creams and ointments for topical application, comprising tranexamic acid. Applicant argued that PAMBA is not specifically exemplified, and that Wulf specifically teaches that the various listed compounds may have widely varying activities. Applicant argued that Wulf teaches that AMCA is more potent than PAMBA, and that tranexamic acid is beneficial to PAMBA. Applicant argued that Wulf does not provide motivation to select PAMBA rather than AMCA.
The Examiner responds that the rejection was over Wulf’s broad disclosure, rather than its working examples. Wulf is relevant as prior art for all that it contains, where 

Applicant argued that one of skill in the art would recognize that the bleeding and inflammation associated with gingivitis (Zhang) has no direct analog to skin diseases (Wulf). 
The Examiner disagrees. Wulf teaches medicaments formulated as pastes [page 8, line 12] for topical [page 8, line 17] and/or mucosal application [page 10, line17]. Wulf's teachings are not excluded by Zhang.

Applicant argued that Wulf merely teaches that the medicament can be applied to two types (cutaneous or mucosal) of surface of skin, but does not teach using the active agents for reducing or inhibiting gum bleeding.
The Examiner responds that Wulf’s teaching of ‘mucosal surfaces’ is not excluded by the claimed ‘oral cavity’. Furthermore, Wulf taught that the PAMBA inhibited plasminogen activation, in order to eliminate or reduce bleeding [page 3, line 35 throughout page 5, line 6 and at page 12, last paragraph].

Applicant argued that in Wulf’s listing of more than 50 specific diseases, Wulf does not disclose gingivitis, gingival bleeding, or any condition affecting the oral cavity. 


Applicant argued that Wulf does not disclose any oral care composition.
The Examiner that Wulf broadly teaches pastes for mucosal surfaces, and that Zhang teaches toothpastes.

Applicant argued that Wulf does not teach or suggest that PAMBA would be safe, palatable and effective for use in an oral care formulation.
The Examiner disagrees. Wulf taught topical and mucosal application, as previously discussed. Wulf also taught [page 9, lines 14-15] oral (systemic) administration, meaning that the medicament was safe for use in vivo. Furthermore, Wulf taught the disclosed medicaments as very safe [page 20, lines 6-7].The Applicant has not provided any evidence rebutting the safety of Wulf’s compounds.

Applicant argued that Wulf is non-analogous art, and that Zhang is not reasonably pertinent to the problem to be solved by the claimed invention.
The Examiner disagrees that the teachings of Zhang and Wulf, alone or combined, are non-analogous art. The instant claims are drawn to a composition comprising PAMBA at 0.2-0.4 % to reduce or inhibit gum bleeding in a subject in need thereof.
Wulf taught PAMBA, at 0.01 to 100 %, [page 8, lines 5 and 28] as a medicament in the form of a paste [page 8, line 12] for topical [page 8, line 17] and/or mucosal 
Applicant argued that Wulf’s disclosed ranges are for lysine and analogs thereof, but there is no specific disclosure as to a suitable concentration of PAMBA for any purpose.
The Examiner responds that Wulf is drawn [abstract] to lysine and its analogs, of which PAMBA was disclosed as a lysine analog that inhibits the activation of plasminogen [col 4, lines 21-30].

Applicant argued that the ranges disclosed in Wulf (0.01-100 %) are very broad, as compared to the claimed range (0.2-0.4 %).
The Examiner responds that Wulf’s ranges overlap the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. Furthermore, the Applicants have not submitted evidence establishing criticality of the claimed range, or comparing representative samples of the claimed compositions with representative samples of the compositions disclosed in the prior art, to establish unexpected results. Nor, is there such exemplification in the Applicant’s Specification. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. These cases have consistently held that in such a situation, the applicant must show that the particular range is critical, generally by showing that the In re Woodruff, 919 F. 2d 1575, 1578 (Fed. Cir. 1990).
Although Applicants point to data from their Specification as evidence of unexpected results, none of this data compares compositions having 0.2-0.4 % p-aminomethylbenzoic acid as claimed, with compositions having 11% p-aminomethylbenzoic acid as taught by Shapiro, or with compositions having up to 5 % 4-aminobenzoic acid as taught by SCCP. Therefore, the Applicants do not provide comparative evidence of unexpected results relative to the closest prior art. See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”). Consequently, the Applicants have not established unexpected results, or other criticality, of the claimed range.

3. Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al (US 2005/0090553), in view of Zhang et al (CN104490675 A) and Sipos et al (USP 4,160,821), further in view of the Scientific Committee on Consumer Products (https://ec.europa.eu/health/ph_risk/committees/04_sccp/docs/sccp_o_058.pdf;6/20/06) and Wulf et al (WO 00/37071 A1).
Shapiro disclosed compositions comprising p-aminobenzoic acid, including p-aminomethyl isomers (e.g., p-aminomethyl benzoic acid, also known as 4-aminomethyl benzoic acid), as an orally consumed therapeutic agent (abstract, and at [0093 and 0248]). At [245], the therapeutic agent was disclosed at 11 weight percent of the composition (e.g., 5 gm p-aminomethylbenzoic acid ÷ 44.96 gm composition (including 
The compositions, formulated as toothpastes [0242], were effective against chronic inflammatory diseases [abstract], inclusive of gingivitis [claim 16, 0023].
Shapiro does not explicitly disclose compositions effective to reduce or inhibit gum bleeding, as recited in claim 1. Shapiro was not as specific the amount of the active, as recited in claim 1 (e.g., 0.2-0.4 %).
However, Zhang taught toothpastes for preventing and treating gingival bleeding. Said paste included an abrasive agent, a foaming agent, a sweetener and active agents with therapeutic effects against gingival bleeding [abstract]. 
Sipos taught that gingivitis is characterized by inflammation and bleeding (e.g., of the gums) [col 2, lines 61-66].
Since Shapiro taught compositions for treating chronic inflammation, including gingivitis, it would have been prima facie obvious to one of ordinary skill in the art that Shapiro’s p-aminomethylbenzoic was effective in treating gingival bleeding. An ordinarily skilled artisan would have been motivated by Zhang’s teachings of active agents contained in toothpastes effective against gingival bleeding [Zhang, abstract], and by Sipos’ teaching that inflammation and bleeding are characteristic of gingivitis [Sipos; col 2, lines 61-66].
The combined teachings of Shapiro, Zhang and Sipos did not teach the p-aminomethylbenzoic in amounts of 0.2-0.4 %.

Furthermore, Wulf taught p-aminomethylbenzoic acid (PAMBA), at 0.01 to 100 %, [page 8, lines 5 and 28] as a medicament in the form of a paste [page 8, line 12] for topical [page 8, line 17] and/or mucosal application [page 10, line17]. The PAMBA inhibited plasminogen activation, in order to eliminate or reduce bleeding [page 3, line 35 throughout page 5, line 6 and at page 12, last paragraph]. Tranexamic acid was disclosed throughout; however, the ingredient was not required.
Shapiro was not silent as the amount of the p-aminomethyl benzoic acid, as discussed above, though not as specific as the amount instantly recited (0.2-0.4 %). However, the Scientific Committee on Consumer Products advises that this ingredient is safe for consumers in amounts of up to 5 %, and Wulf taught ranges of the p-aminomethylbenzoic acid at ranges of 0.01-100 %. These amounts overlap those which are instantly recited. 
P-aminomethyl benzoic acid, and its amount, is recognized to have different effects (greater or less: consumer safety, as advised by the SCCP [SCCP at page 3, number 2.2]; effectiveness against bleeding, as taught by Wulf [Wulf; page 3, line 35 throughout page 5, line 6 and at page 12, last paragraph]) with changing amounts used. Thus, the general condition (the concentration) is known, and is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the amount of the p-aminomethyl 
The instant claim 1 recites 4-(aminomethyl)benzoic acid present at 0.2-0.4 weight %.
The instant claim 4 recites 4-(aminomethyl)benzoic acid present at about 0.3 %. 
Shapiro and Wulf taught p-aminomethyl benzoic acid. The SCCP advised that the active agent is safe for consumers in amounts of up to 5 %, and Wulf taught ranges of the agent at 0.01-100 %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A.
The instant claim further 1 recites that the composition reduces or inhibits gum bleeding. 
Shapiro taught toothpastes effective against chronic inflammation and gingivitis, comprising p-aminomethyl benzoic acid. Sipos taught that gingivitis is characterized by inflammation and bleeding. In addition, Wulf taught p-aminomethylbenzoic acid effective against bleeding. 
Meanwhile, the instant specification, at [0012], states that 4-(aminomethyl) benzoic acid reduces or inhibits gum bleeding.
Therefore, it appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., reduce or inhibit gum bleeding). 
This is because Shapiro and Wulf disclosed p-aminomethyl benzoic acid, and the specification stated that 4-(aminomethyl) benzoic acid reduced or inhibited gum bleeding.

Claim 7 is rendered prima facie obvious because the compositions contained gums (e.g., guar gum, xanthan gum) (e.g., thickening agents), at [0205].

Response to Arguments
The rejection over Shapiro, Zhang, Sipos SCCP and Wulf is newly applied, and has not been traversed.
Nevertheless, the Examiner maintains the arguments over the previously cited Shapiro, Zhang, SCCP and Wulf. The skilled artisan can arrive at the claimed invention with a reasonable expectation of success, with the guidance of the cited art.
The skilled artisan would be motivated to use p-aminomethyl benzoic acid in a toothpaste to treat gingival bleeding, where Shapiro taught the compound in toothpastes, in order to treat gingivitis and inflammation; Zhang taught toothpastes for treating gingival bleeding; Sipos taught that bleeding and inflammation are symptomatic of gingivitis; SCCP taught that the said active agent is safe for use in the mouth; and, Wulf taught the compound, formulated in pastes to treat mucosal bleeding, in amounts (0.1-100 %) that overlap the claimed range (0.2-0.4 %). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CELESTE A RONEY/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612